Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 7, 2016

                                      No. 04-16-00082-CV

                                         URMAN, INC.,
                                           Appellant

                                                 v.

                        CENVEO CORPORATION (Cross-Appellant),
                                    Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CVF001606D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
       The clerk’s record is due on April 8, 2016. On April 4, 2016, the trial court clerk filed a
Notification of Late Record, stating that appellant, Urman, Inc., has failed to pay or make
arrangements to pay the clerk’s fee for preparing the record and appellant is not entitled to appeal
without paying the fee.

       It is therefore ORDERED that appellant provide written proof to this court no later than
April 18, 2016 that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to file such written proof within the time provided, appellant’s appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court